DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

This communication is responsive to the application filed 12/04/2019.  

Claims 1-12 are presented for examination. 

Priority

2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), and based on application # 2018-228761 filed in JAPAN on 12/06/2018, which papers have been placed of record in the file. 

Information Disclosure Statement

3. 	The Applicants’ Information Disclosure Statements filed (12/04/2019 and 05/28/2020) have been received, entered into the record, and considered.  


Drawings


4.	Figure 11 should be designated by a legend such as --Prior Art-- because only that which are old are illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.121(d)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification


5.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Descriptive Title Required
The title of the invention is not descriptive. The title should be as “specific as possible” 37 CFR 1.72 while not exceeding “500 characters in length”. The title should provide “informative value” and serve to aid in the “indexing, classifying, searching” and other Official identification functions. A new title is required that is clearly indicative of the invention to which the claims are directed. MPEP606.01

The abstract is objected to because it does not comply with MPEP § 608.01(b).
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.

The abstract of the disclosure is objected to because the abstract appears to be written as if it were a claim and is not in narrative form.  See MPEP § 608.01(b).
Appropriate correction is required. 
  
Claim Objections

6.	Claims 2, 6, and 10 are objected to because of the following informalities:  “the process” (claim 2, lines 11-12; claim 6, lines 10-11; and claim 10, lines 11-12) should read “the processings”.
 


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	
Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The use of “executable” renders the claims indefinite because it is unclear whether the functions in the claim is actually performed.

To expedite a complete examination of the instant application, the claim rejected under 35 U.S.C. §112 above is examined in anticipation of Applicant amending the claim so the claimed functions are executed by a computer.


Claim Rejections - 35 USC § 102

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muddu et al. (US 20170142140).

The Mrozek reference was cited by Applicant in the IDS filed 03/12/2021.

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A 

As to claim 1:
Mrozek teaches a computer-implemented data stream processing (paragraph 0147: incoming event data from various data sources is evaluated in two separate data paths: (i) a real-time processing path and (ii) a batch processing path. Preferably, the evaluation of event data in these two data paths occurs concurrently. The real-time processing path is configured to continuously monitor and analyze the incoming event data (e.g., in the form of an unbounded data stream) to uncover anomalies and threats; paragraph 0225: when various individual events' relationship graphs (along with their associated decorated events) are stored in the messaging system but have not yet been combined to create the composite relationship graph, each such event's relationship graph can be further updated with any information (e.g., anomalies) that is discovered by downstream processes in the security platform… the individual relationship graph of that anomalous event is revised to include an anomaly node (along appropriate edges), so that when the composite relationship graph is created, it can be used to determine what other entities might be involved or affected by this anomaly) method comprising: 

generating a directed graph in which processings in a stream processing infrastructure are represented by nodes and data input/output relationships between the nodes are represented by edges (paragraph 0214: the relationship graph generator 810. Specifically, after the entities are identified in the tokens, the relationship graph generator 810 is operable to identify a number of relationships between the entities, and to explicitly record these relationships between the entities. Some implementations of the relationship graph generator 810 generate a single relationship graph for each event; such an event-specific relationship graph may also be called a "mini-graph." Further, some implementations incorporate the generated relationship graph into the event data that represents the event, in the form of a data structure representing the relationship graph. A graph in the context of this description includes a number of nodes and edges. Each node in the relationship graph represents one of the entities involved in the event, and each edge represents a relationship between two of the entities. In general, any event involves at least two entities with some relationship between them (e.g., a device and a user who accesses the device) and therefore can be represented as an event-specific relationship graph; paragraph 0218: The graph generator 810 also identifies that an action "GET" is involved in the event. Accordingly, the graph generator 810 can compare the action to the table of identifiable actions, identify one or more relationships between the entities, and create an event-specific relationship graph 902 based on the event. As shown in FIG. 9B, the relationship graph 902 includes the entities that are involved in the events. Each entity is represented by a different node. The relationship graph 902 also includes edges that link the nodes representing entities. The identified relationships between the entities are the edges in the graph 902. The relationship graph 902 can be stored in known data structures (e.g., an array) suitable for representing graphs that have nodes and edges; paragraph 0312: The DAG approach enables process replication, data redistribution, proxy processes or groups of proxy processes, integration of subsystems, and/or redundant connections to be added in the distributed computation system 1520); 


deploying, based on the calculated degree of each of the nodes, the processings represented by the nodes at stages of a pipeline in the stream processing infrastructure (paragraph 0553:  in step 5903 the process detects the actual clusters in each group based on the internal-to-external edge ratios of the nodes. In this context, a node can have one or more "internal" edges and one or more "external" edges. An internal edge is any edge that connects the node to another node within the same node group (created in step 5902), whereas an external edge is any edge that connects a node to another node outside its node group. If any node has external edges whose summed weight exceeds the summed weight of all of its internal edges (i.e., its internal/external edge ratio is less than one), then at step 5904 removes that node from its current node group by shifting the node one position to the left or right along the 1D grid (the direction does not matter). Each node relocated in this manner is called a "floater." Hence, if at step 5905 there are any floaters, the process proceeds to 5907, in which the process iterates through all of the floater nodes and merges them with the existing cluster(s). If there are no floaters at step 5905, the process proceeds to step 5906, in which it outputs the identified clusters (e.g., to another machine learning model, a decision engine, a user interface, etc.); see also, paragraphs 0579-0580).
 
As to claim 5:
Refer to the discussion of claim 1 above for rejection. Claim 5 is the same as claim 1 except claim 5 is a system claim  and claim 1 is a method claim.

As to claim 9:
Refer to the discussion of claim 1 above for rejection. Claim 9 is the same as claim 1 except claim 9 is a computer-readable medium claim  and claim 1 is a method claim.

Allowable Subject Matter


9.	Claims 2-4, 6-8, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the objection (claims 2, 6, and 10), the 112 rejection (claims 9-12) detailed above, subject to the results of a final search by the Examiner.
Conclusion

10.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.


Contact Information


	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199